DOCUMENTS UNDER SEAL
                      Case 3:19-cr-00681-CRB Document 7 Filed 12/30/19 Page 1 1of 1
                                                           TOTAL TIME (m ins):
M AGISTRATE JUDGE                          DEPUTY CLERK                            REPORTER/FTR
M INUTE ORDER                              Stephen Ybarra                          10:35 - 10:36
MAGISTRATE JUDGE                           DATE                                    NEW CASE          CASE NUMBER
Sallie Kim                                 December 30, 2019                                        19-cr-681 CRB
                                                      APPEARANCES
DEFENDANT                                  AGE      CUST  P/NP   ATTORNEY FOR DEFENDANT                    PD.      RET.
Leanna Zamora                                       Y        NP      Angela Chuang, special                APPT.
U.S. ATTORNEY                              INTERPRETER                           FIN. AFFT               COUNSEL APPT'D
Frank Riebli                               n/a                                   SUBMITTED

PROBATION OFFICER           PRETRIAL SERVICES OFFICER                DEF ELIGIBLE FOR              PARTIAL PAYMENT
                             Katrina Chu                             APPT'D COUNSEL                OF CJA FEES
                                       PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR             PRELIM HRG       MOTION           JUGM'T & SENTG                            STATUS
      Not Held                                                                                                TRIAL SET
       I.D. COUNSEL               ARRAIGNMENT               BOND HEARING           IA REV PROB. or            OTHER
                                                                                   or S/R
       DETENTION HRG              ID / REMOV HRG            CHANGE PLEA           PROB. REVOC.                ATTY APPT
                                                                                                              HEARING
                                                     INITIAL APPEARANCE
        ADVISED                 ADVISED                  NAME AS CHARGED             TRUE NAME:
        OF RIGHTS               OF CHARGES               IS TRUE NAME
                                                        ARRAIGNM ENT
       ARRAIGNED ON               ARRAIGNED ON               READING W AIVED              W AIVER OF INDICTMENT FILED
       INFORMATION                INDICTMENT                 SUBSTANCE
                                                        RELEASE
      RELEASED           ISSUED                     AMT OF SECURITY         SPECIAL NOTES                PASSPORT
      ON O/R             APPEARANCE BOND            $                                                    SURRENDERED
                                                                                                         DATE:
PROPERTY TO BE POSTED                            CORPORATE SECURITY                    REAL PROPERTY:
    CASH    $


      MOTION          PRETRIAL                   DETAINED      RELEASED        DETENTION HEARING               REMANDED
      FOR             SERVICES                                                 AND FORMAL FINDINGS             TO CUSTODY
      DETENTION       REPORT                                                   W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                             PLEA
    CONSENT                     NOT GUILTY                  GUILTY                  GUILTY TO COUNTS:
    ENTERED
    PRESENTENCE                 CHANGE OF PLEA              PLEA AGREEMENT          OTHER:
    REPORT ORDERED                                          FILED
                                                        CONTINUANCE
TO:                              ATTY APPT                 BOND                   STATUS RE:
                                 HEARING                   HEARING                CONSENT                  TRIAL SET

AT:                              SUBMIT FINAN.              PRELIMINARY           CHANGE OF                STATUS
                                 AFFIDAVIT                  HEARING               PLEA
                                                            _____________
BEFORE HON.                      DETENTION                  ARRAIGNMENT           MOTIONS                  JUDGMENT &
                                 HEARING                                                                   SENTENCING

       TIME W AIVED              TIME EXCLUDABLE            IDENTITY /            PRETRIAL                 PROB/SUP REV.
                                 UNDER 18 § USC             REMOVAL               CONFERENCE               HEARING
                                 3161                       HEARING
                                                 ADDITIONAL PROCEEDINGS
An issue concerning the writ resulted in the USMS being unable to transport the Defendant to Court for today's proceedings.
AUSA proposes the following plan which is acceptable to the Court: AUSA shall provide the USMS all the paperwork that is
require, then USMS shall communicate with the Court so that the initial appearance can be reset.
                                                                                        DOCUMENT NUMBER:
